Order entered July 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00709-CR

                               WILLIAM AUTREY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-16130-Q

                                            ORDER
       On May 13, 2014, this Court adopted the trial court’s findings that: (1) at the time the

case was tried, appellant had eight other cases pending in Dallas County and was represented by

several different attorneys at various stages of the proceedings; (2) the different attorneys filed

various motions for those eight cases, many of which contained all eight trial court numbers,

including cause no. F10-16130-Q; and (3) the clerk’s record should be supplemented with any

and all motions listing trial court cause no. F10-16130-Q that may have been scanned into the

other seven cases against appellant. We ordered the Dallas County District Clerk to file, within

thirty days, a supplemental clerk’s record that contains any and all motions that contain trial

court cause no. F10-16130-Q that may have been scanned into appellant’s other cases. To date,

we have not received the supplemental record, nor has the Dallas County District Clerk
communicated with the Court regarding the status of that record. Appellant cannot file a brief

until the supplemental clerk’s record is filed.

       Accordingly, we ORDER Gary Fitzsimmons, to file, within FIFTEEN DAYS of the

date of this order, a supplemental clerk’s record that contains any and all motions that contain

trial court cause no. F10-16130-Q that may have been scanned into appellant’s other cases.

       Appellant’s brief is due within FORTY-FIVE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.

                                                      /s/       LANA MYERS
                                                                JUSTICE